 


109 HR 4463 IH: Deceptive Practices and Voter Intimidation Prevention Act of 2005
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4463 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Holt (for himself, Mr. Lewis of Georgia, Mr. Owens, Mr. Hastings of Florida, Ms. Kilpatrick of Michigan, Mr. Grijalva, Mr. Brady of Pennsylvania, Mr. DeFazio, Mr. Kennedy of Rhode Island, Ms. Moore of Wisconsin, Mr. Brown of Ohio, Ms. Lee, Ms. Woolsey, Mr. Nadler, Mr. Snyder, Mr. Michaud, Mr. McGovern, Ms. Schakowsky, Ms. Jackson-Lee of Texas, Mr. Scott of Virginia, Ms. Carson, and Mr. Lantos) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit deceptive practices in Federal elections. 
 
 
1.Short titleThis Act may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2005. 
2.Deceptive practices in elections 
(a)Civil action 
(1)In generalSubsection (b) of section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended— 
(A)by striking No person and inserting the following: 
 
(1)No person; and  
(B)by inserting at the end the following new paragraph: 
 
(2)No person, whether acting under color of law or otherwise, shall knowingly deceive any other person regarding— 
(A)the time, place, or manner of conducting a general, primary, run-off, or special election for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; or 
(B)the qualifications for or restrictions on voter eligibility for any election described in subparagraph (A).. 
(2)Private right of action 
(A)In generalSubsection (c) of section 2004 of the Revised Statutes (42 U.S.C. 1971(c)) is amended— 
(i)by striking Whenever any person and inserting the following: 
 
(1)Whenever any person; and 
(ii)by adding at the end the following new paragraph: 
 
(2)Any person aggrieved by a violation of subsection (b)(2) may institute a civil action or other proper proceeding for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order.. 
(B)Conforming amendments 
(i)Subsection (e) of section 2004 of the Revised Statutes (42 U.S.C. 1971(e)) is amended by striking subsection (c) and inserting subsection (c)(1). 
(ii)Subsection (g) of section 2004 of the Revised Statutes (42 U.S.C. 1971(g)) is amended by striking subsection (c) and inserting subsection (c)(1). 
(b)Criminal penaltySection 594 of title 18, United States Code, is amended— 
(1)by striking Whoever and inserting the following: 
 
(a)IntimidationWhoever; and 
(2)by adding at the end the following: 
 
(b)Deceptive acts 
(1)Prohibition 
(A)In generalIt shall be unlawful for any person to knowingly deceive another person regarding the time, place, or manner of an election described in subparagraph (B), or the qualifications for or restrictions on voter eligibility for any such election, with the intent to prevent such person from exercising the right to vote in such election. 
(B)ElectionAn election described in this subparagraph is any general, primary, run-off, or special election for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress. 
(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned not more than 1 year, or both.. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
3.Reporting false election information 
(a)In generalAny person may report to the Assistant Attorney General of the Civil Rights Division of the Department of Justice, or the designee of such Assistant Attorney General, any act of deception regarding— 
(1)the time, place, or manner of conducting a general, primary, run-off, or special election for Federal office; or 
(2)the qualifications for or restrictions on voter eligibility for any general, primary, run-off, or special election for Federal office. 
(b)Corrective action 
(1)In generalExcept as provided in paragraph (2), not later than 48 hours after receiving a report under subsection (a), the Assistant Attorney General shall investigate such report and, if the Assistant Attorney General determines that an act of deception described in subsection (a) occurred, shall— 
(A)undertake all effective measures necessary to provide correct information to voters affected by the deception, and 
(B)refer the matter to the appropriate Federal and State authorities for criminal prosecution. 
(2)Reports within 72 hours of an electionIf a report under subsection (a) is received within 72 hours before the election described in such subsection, the Assistant Attorney General shall immediately investigate such report and, if the Assistant Attorney General determines that an act of deception described in subsection (a) occurred, shall immediately undertake all effective measures necessary to provide correct information to voters affected by the deception and shall immediately refer the matter to the appropriate Federal and State authorities for criminal prosecution. 
(3)Regulations 
(A)In generalThe Attorney General shall promulgate regulations regarding the methods and means of corrective actions to be taken under paragraphs (1) and (2). Such regulations shall be developed in consultation with the Election Assistance Commission, civil rights organizations, voting rights groups, State election officials, voter protection groups, and other interested community organizations. 
(B)Study 
(i)In generalThe Attorney General, in consultation with the Federal Communications Commission and the Election Assistance Commission, shall conduct a study on the feasibility of providing the corrective information under paragraphs (1) and (2) through public service announcements, the emergency alert system, or other forms of public broadcast. 
(ii)ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report detailing the results of the study conducted under clause (i). 
(c)Reports to Congress 
(1)In generalNot later than 90 days after any primary, general, or run-off election for Federal office, the Attorney General shall submit to the appropriate committees of Congress a report compiling and detailing any allegations of deceptive practices submitted pursuant to subsection (a) and relating to such election. 
(2)Contents 
(A)In generalEach report submitted under paragraph (1) shall include— 
(i)detailed information on specific allegations of deceptive tactics; 
(ii)any corrective actions taken in response to such allegations; 
(iii)the effectiveness of any such corrective actions; 
(iv)any suit instituted under section 2004(b)(2) of the Revised Statutes (42 U.S.C. 1971(b)(2)) in connection with such allegations; 
(v)statistical compilations of how many allegations were made and of what type; 
(vi)the geographic locations of and the populations affected by the alleged deceptive information; and 
(vii)the status of the investigations of such allegations. 
(B)ExceptionThe Attorney General may withhold any information that the Attorney General determines would unduly interfere with an on-going investigation. 
(3)Report made publicThe Attorney General shall make the report required under paragraph (1) publicly available through the Internet and other appropriate means. 
(d)Federal officeFor purposes of this section, the term Federal office means the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this section. 
 
